        Case 1:17-cv-01205-VSB-KNF Document 81 Filed 09/14/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------- X
                                                                       :                   9/14/2020
 RICARDO CASTRO, et al.                                                :
                                                                       :
                                     Plaintiffs,                       :    17-CV-1205 (VSB)
                                                                       :
                   -v-                                                 :          ORDER
                                                                       :
 AABC PLUMBING INC., et al.,                                           :
                                                                       :
                                     Defendants.                       :
                                                                       :
 --------------------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Because of the COVID-19 pandemic, there have been no jury trials in this district since

March 2020. The Southern District of New York may resume jury trials as early as September

2020. Any jury trial will be conducted in full compliance with the safety procedures

implemented in this district. In order to comply with those safety procedures, jury trials will

require complex planning and coordination. It is hereby

        ORDERED that the parties shall consult and advise the Court by September 30, 2020

whether, should this case proceed to trial, all parties consent to a bench trial before this Court.

        Should the parties decide to proceed to trial before a jury, this Court will advise the Clerk

of Court that this case is ready for trial. The Court will attempt to give the parties as much notice

as possible of the date the jury trial will begin. The parties must be prepared to proceed to trial

before a jury as soon as a jury can be impaneled in their case.

        IT IS FURTHER ORDERED that the parties shall consult and advise the Court by

September 30, 2020 whether all parties consent to have this case proceed to trial before a

magistrate judge rather than before this Court. Should the parties elect to proceed before a
       Case 1:17-cv-01205-VSB-KNF Document 81 Filed 09/14/20 Page 2 of 2


magistrate judge, they should complete the Notice, Consent, and Reference of a Civil Action to a

Magistrate Judge and submit it to the Clerk of Court. If all parties consent to trial before the

Magistrate Judge, that trial may be conducted at the parties’ election either as a jury trial or a

bench trial.

       IT IS FURTHER ORDERED that, should the parties elect to proceed to trial before a jury

(whether before this Court or a magistrate judge) they must advise the Court by September 30,

2020 of the following:

       1) The number of days they need, collectively, for the presentation of evidence; and

       2) The number of individuals who will be seated at the counsel table, and the names of
          each of them.


Dated: New York, New York
       September 11, 2020


                                               __________________________________
                                                  Hon. Vernon S. Broderick
                                                 United States District Judge




                                                  2
